Simmons, C. J.,
dissenting. Before an officer can be required to pay out public money, or be justified in doing so, those who demand its payment should be able to show a clear provision of the law which entitles them to receive it. Kennedy v. Seamans, 60 Ga. 612. Such a clear provision of law can not be shown by analogizing tbe services rendered the public to a law authorizing payment for other and different services. Where the law authorizes a grand jury to appoint a committee of citizens to investigate the books etc. of the county officers, and makes no provision for the compensation of such committee, the persons so appointed are not entitled to compensation as jurors, nor can they be legally paid under the item of “ court expenses.” Court expenses include only such .items or charges as are necessary for conducting the court, and such others as the legislature may determine are proper to be paid under the words “ court expenses, ” as used in the constitution. Houston County v. Kersh, 82 Ga. 252; Adair v. Ellis, 83 Ga. 464; Howard v. Early County, 104 Ga. 669.